Citation Nr: 1621503	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  09-04 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent, prior to May 3, 2007, for posttraumatic stress disorder with major depressive disorder.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disability, prior to April 25, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to March 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2015, the Board granted an increased rating of 70 percent as of May 3, 2007 for posttraumatic stress disorder (PTSD) but otherwise denied a rating in excess of 50 percent prior to May 3, 2007.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2016, the Veteran's representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for partial remand requesting that the Court vacate the Board's decision to the extent it denied a rating in excess of 50 percent prior to May 3, 2007 and remand the case for readjudication in compliance with directives specified.  Shortly thereafter, in March 2016, the Court issued an order granting the motion, and returned the case to the Board.

The Veteran has already been awarded a total disability rating based upon individual unemployability (TDIU) due to service-connected disability effective April 25, 2011.  However, the evidence of record suggests that a TDIU may be warranted for a period prior to this date.  The Court has held that a TDIU claim is part and parcel of an initial or increased rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when this issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  As the Court has held in Rice that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability, the Board finds that the issue of entitlement to a TDIU is before the Board as part of the Veteran's increased rating claim for PTSD.  Therefore, the Board will assume jurisdiction of the issue of entitlement to a TDIU, prior to April 25, 2011, as indicated on the title page.

The Veteran testified before the Board at a November 2014 hearing, via videoconference.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. Prior to May 3, 2007, the Veteran's PTSD with major depressive disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood as show by her suicidal ideation, inability to establish and maintain effective relationships, inability to adapt to stressful situations, specifically work, and her feeling she is a worthless parent and unable to protect her child.

2. From January 1, 2010 until April 25, 2011, the Veteran's PTSD rendered her unable to obtain and maintain a substantially gainful occupation.  

3. Prior to January 1, 2010, the evidence of record shows the Veteran's PTSD causes substantial occupational impairment but not to such an extent she was unable to obtain and maintain a substantially gainful occupation.  





CONCLUSIONS OF LAW

1. Prior to May 3, 2007, the criteria for an evaluation of 70 percent, but no greater, for PTSD with major depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. From January 1, 2010 until April 25, 2011, the criteria for entitlement to TDIU are met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2015).

3. Prior to January 1, 2010, the criteria for entitlement to TDIU are not met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In light of the above, the Board finds that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  All other post-service treatment records identified by the Veteran have also been obtained.  At the November 2014 Board hearing the Veteran indicated that she received treatment from a Dr. S.M.M., a private practitioner.  She indicates that all but the most recent records she wanted to submit from Dr. S.M.M were of record and that she would be submitting more recent records following the hearing.  Shortly after the hearing the Board received a letter from Dr. S.M.M.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159 (2015); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran was afforded VA examinations in May 2005 and December 2010.  These VA examinations are adequate for the purposes of evaluating the Veteran's disabilities, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide adequate discussions of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

I. Rating Schedule

The Veteran asserts that her PTSD is more severe than contemplated by the assigned evaluation.  Service connection for PTSD has been granted and an initial 50 percent evaluation has been assigned, prior to May 2, 2007, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, the currently assigned 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula. 

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Turning to the record, the Veteran was provided a VA examination in May 2005.  At the time of the examination the Veteran reported depressed mood, self-doubt, decreased confidence, appetite disturbance, emotional liability, crying, helplessness, variable energy, decreased concentration, distractibility, short term memory problems, generalized anxiety, occasional panic attacks, distrust and suspicion of others, frightening dreams, and difficulty being around men.  The Veteran indicated that her symptomatology caused problems at work and suggested if her supervisor was not so understanding she might not be employed.  During non-work hours she reports no socializing with anyone instead spending time with her dog, running errands, watching television, and doing house work.  The Veteran denied suicidal or homicidal ideation as well as any overt psychotic symptoms.  The Veteran also denied any history of hypomanic like symptoms including recklessness, impulsivity, increased pressure, elevated mood, or grandiosity.  The VA examiner observed the Veteran was casually dressed and neatly groomed.  During the examination the Veteran was emotional labile and cried.  Thought process was observed to be logical and goal oriented.  Orientation, registration, language, and visual motor skills were all intact.  A GAF score of 55 was reported.    

In a January 2005 Application for Compensation and/or Pension the Veteran noted nightmares, an eating disorder, an inability to maintain relationships, a lack of trust, and isolation.  She also indicated she felt she was worthless parent and unable to protect her child resulting in her surrendering custody of her child to her former husband.

Records covering VA treatment prior to May 3, 2007 are also including in the claims file.  Review of these notes reveals symptoms of the Veteran's PTSD include anger, depression, nightmares, memory problems, hyperarousal, hypervigilance, irritability, intrusive memories, concentration problems, anxiety, dysphoria, low energy, low motivation, feelings of hopelessness, impaired sleep, rare socializing, and affect that was at times liable.  Moreover, this symptomatology resulted in the Veteran feeling overwhelmed at work.  As these records progress they show the Veteran having increasing difficultly performing job duties.  These records also show that the Veteran dresses down and wears less feminine close in an attempt to prevent unwanted attention from men in hopes of preventing a future assault.  The Board makes note of the fact that prior to May 2007 the Veteran did not report suicidal or homicidal ideation.  However, a May 3, 2007 VA group therapy note reveals the Veteran experiences suicidal ideation.  These records show no evidence the Veteran suffers from psychosis or mania.  The Veteran is described as being able to maintain personal hygiene.  Her thought process is noted to be logical and goal directed her insight and judgment to be good, and her speech to be normal.  These records report GAF scores ranging from 46 to 60.

In a Notice of Disagreement received in April 2006 the Veteran suggests her symptomatology warrants a 70 percent.  The Veteran notes that on several occasions she has been unable to "muster up enough energy to even attend classes or would have difficulty attending because of anxiety issues."  She also discusses having difficulty at work and calling in sick due to stress and anxiety.  She expresses feeling of distress at no longer having custody of her child as a result of her PTSD and related symptomatology.  Additionally, she related how she does little more than work and run errands in her free time.  She specifically noted wanting to go to a horse show but feared the walk from the venue to her car at night.  Similarly, she used to love to go dancing but now cannot motivate herself to go out.  The Veteran reports a change in medication that has caused withdrawal with symptoms that include agitation, anxiety, confusion, diarrhea, dizziness, vertigo, dry mouth, fasciculation, headaches, impaired coordination, loss of appetite, nausea, nervousness, nightmares, sensory disturbances, somnolence, sweating, tinnitus, constant tiredness, and tremors.  

In her May 2007 VA Form 9 the Veteran reported suicidal ideation noting that she had not previously mentioned this to her treatment providers out of fear of possible repercussions.  Additionally, she notes depression, anxiety, sleep disturbances, disassociation, difficulty establishing effective relationships, and poor self-esteem.  As proof that her PTSD was causing work deficiencies she attached records of her leave taken from work between the periods of January 2007 through May 15, 2007 and January 2006 through December 2006.  The documents show that during these time periods the Veteran took 48.50 hours of annual leave and 31 hours of sick leave and 172.75 hours of annual leave and 122.75 hours of sick leave, respectively.  It is unclear from this record and the other evidence the extent to which this leave was taken as a result of the Veteran's PTSD, nevertheless, she will be afforded the benefit of the doubt that her PTSD symptomatology played a substantive role in all of it.  38 C.F.R. § 4.3.

VA treatment records and examination reports indicate that prior to May 2007 the Veteran's PTSD is characterized by symptoms showing a disability picture that most closely approximates a 70 percent rating as they indicate occupational and social impairment with deficiencies in most areas.  These symptoms include depressed mood, self-doubt, decreased confidence, appetite disturbance, emotional liability, crying, helplessness, variable energy, decreased concentration, distractibility, short term memory problems, generalized anxiety, occasional panic attacks, distrust and suspicion of others, frightening dreams, suicidal ideation, and difficulty being around men.  Four things primarily persuade the Board that the Veteran's disability picture more nearly approximates that contemplated by a 70 percent evaluation.  

First, treatment records do not suggest the Veteran experiences suicidal ideation until May 3, 2007.  However, in her May 2007 VA Form 9 the Veteran reports that she did not discuss suicidal ideation in the past for fear of the repercussions.  The Board finds no reason to doubt this assertion and therefore, affording the Veteran the benefit of the doubt, will consider the Veteran to have experienced suicidal ideation throughout the appeals period.

Second, though many of these symptoms taken individually show impairment more in line with a lower evaluation in combination they cause the Veteran to have little to no social relationships.  She has reported doing little more than working and running errands.  In regards to specific examples she noted an inability to attend a horse show or go dancing two things she very much wanted to do.  Additionally, while this shows an overall limited social life in regards to men specifically she is even more impaired.  This problem is so severe that the Veteran has reported trying to appear unattractive to men in hope of avoiding their attention.  All this shows what the Board would consider an inability to establish and maintain effective relationships. 

Third, the Veteran in both her submissions to VA and in her treatment notes attributes declining work productivity during the appeals period to her symptomatology.  In support of this she has submitted a record indicating that she took substantial time off of work during the periods of January 2007 through May 2007 and January 2006 through December 2006.  This shows the Veteran's symptoms result in an inability to adapt to stressful situations.

Finally, the Veteran has stated that her PTSD caused her to feel she is a worthless parent and unable to protect her child.  She suggest for this reason she surrendered custody of her child to her former husband.  This reveals that her PTSD affects not only her work and social life but her family life as well.       

In light of this, the Board is of the opinion that, throughout the appeals period, the Veteran PTSD symptoms results in occupational and social impairment with deficiencies in most areas, such as work, family relationships, judgement, thinking, and mood.  Deficiencies in work are shows by the amount of leave the Veteran has taken, in family relationships by the Veteran attributing her decision to give up custody of her child to her condition, in judgement and thinking through the Veteran's desire to avoid all men instead of judging them on their individual character, and in mood through suicidal ideation.     

Nevertheless, a 100 percent evaluation is not warranted during this time period as there is no evidence of any gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, a disorientation to time or place, or a memory loss for names of close relatives, own occupation, or own name, or similar symptoms that would show total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  It is not until the end of this time period that the Veteran admits to suicidal ideation and at that time her treatment provider did not indicate that she was a danger to herself or others.  The Veteran's work leave record shows substantial impairment of ability to work; however, this leave was not so excessive that it showed a person that was effectively totally occupationally impaired.  Essentially, her ability to continue working, albeit while taking frequent leave, in addition to her ability to run errands to provide herself with basic necessities shows a disability picture that does not more nearly approximate the total occupational and social impairment contemplated by a 100 percent evaluation.  In light of this, the Veteran's Board finds that no more than a 70 percent rating is warranted.   

In regards to the Veteran's GAF scores they range from 46 to 60 throughout the appeal period.  A GAF score ranging between 41 and 50 is indicative of "serious" symptoms or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  While a GAF score between 51 and 60 is indicative of "moderate" symptoms or moderate impairment in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See DSM-IV.  Therefore, the Board observed that at times the Veteran's GAF scores have reflected moderate to serious symptoms that are consistent with this evaluation. 

In summation, prior to May 3, 2007, the evidence of record shows symptoms indicating occupational and social impairment with deficiencies in most areas warranting a 70 percent evaluation but no greater.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 70 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with major depressive disorder with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Rating Schedule provides for evaluations based on the level of occupational and social impairment resulting from a mental disorder's symptomatology.  While specific examples of symptomology indicating a particular level of impairment are provided the Board is not limited to considering only these symptoms and may consider other symptoms of a similar severity, frequency, and duration.  Keeping in mind that this allows for consideration of a broad range of symptomatology, the Veteran has not demonstrated such an exceptional disability picture that the available schedular evaluations are inadequate.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III. TDIU

Finally, the Board notes that entitlement to TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board notes that Veteran has already been awarded a TDIU, effective April 25, 2011.  It is on this date that the U.S. Office of Personnel Management found the Veteran to be disabled due to her psychiatric conditions.  As a result the Veteran was approved for disability retirement from her occupation as a Customer Service Representative with a U.S. Government Department.  In regards to whether a TDIU is warranted prior to this date the Board finds a TDIU is warranted from January 1, 2010.  

Initially, the Board notes that the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) have been met since November 22, 2004, as effective that date the Veteran has two or more disabilities with at least one disability rated at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Under VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), "substantially gainful employment" is defined as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."

As noted the Veteran was employed by the U.S. Government as a Customer Service Representative until being found disabled on April 25, 2011.  Nothing in the record suggest that this job by its very nature does not amount to substantially gainful employment.  Therefore, the issue is whether the Veteran was so deficient in her ability to perform her duties that it illustrated an inability to obtain and maintain gainful employment prior to the April 25, 2011 finding of disability.  

In making this determination, the Board finds the records and statements in regards to time and attendance are highly probative of this issue.  Evidence shows that prior to being found disabled in April 25, 2011 the Veteran was taking substantial time off of work.  During her December 2010 VA examination the Veteran indicated that she had taken approximately 544 hours of leave without pay in the previous year.  This was in addition to annual and sick leave.  So even though Veteran was still employed in a gainful occupation during that year the Board is of the opinion that the excessive amount of leave taken during this time period shows in actuality the Veteran was no longer able to maintain substantially gainful employment.  As the year preceding the examination is given as the time period for taking this leave the Board finds a TDIU is warranted as of January 1, 2010.  

In that same examination the Veteran also suggested she took excessive leave in the previous four or five years, however, she does not quantify this in a number of hours.  The Veteran did submit time and attendance records covering the periods of January 2007 through May 15, 2007 indicated 48.50 hours of annual leave and 31 hours of sick leave and January 2006 through December 2006 indicate she took 172.75 hours of annual leave and 122.75 hours of sick leave.  The Board accepts these as an approximation of the leave that was taken during the period before January 2010.  This shows a substantial amount of leave was taken during these time periods, however, the Board is of the opinion that it does not shows use of leave to such an extent that the Veteran is not gainfully employed during this time period.  While these records show that a substantial amount of leave was taken during this time period they show nowhere near the amount of time she indicated she took from January 2010 to December 2010.  The Board is of the opinion there is a substantive difference between approximately 300 hours of leave in year and what likely amounted to more than 600 hours of leave in a year.  

A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment, as VA's Rating Schedule is already designed to take into consideration impairment that renders it difficult to obtain and keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. §§ 4.1, 4.15 (2015).  The Board is of the opinion that the Veteran's time and attendance prior to January 2010 shows substantial impairment in her ability to obtain and keep employment, however, this impairment is no more than is already considered by the Veteran's high rating during this time period.  

From what can be gathered from the record it is in January 2010 that the Veteran starts taking leave to such an extent that it amounts to more than 500 hours of leave without pay in a year in addition to an unspecified amount of annual and sick leave.  Such an amount indicates the Veteran was incapable of obtaining and maintaining employment even though she technically remained employed.

The Board acknowledges that the Veteran reported to the December 2010 examiner that if her supervisor was not so understanding she might not have been employed for as long as she was.  When earned annual income exceeds the poverty threshold, marginal employment may still be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop).  38 C.F.R. § 4.16(a).  The term sheltered workshop is not defined in the regulation the Board observes that the Wage and Hour Division of the United States Department of Labor uses the terms sheltered workshop and work center interchangeably to mean a place that has "historically provided rehabilitation services, day treatment, training, and/or employment opportunities to individuals with disabilities."  Sheltered Workshop, Department of Labor, Wage & Hour Division, Field Operations Handbook.  The Veteran supervisor may have assigned her tasks over the years to accommodate the problems caused by her PTSD symptomatology but the record does not support a finding that this was to such an extent that it was equivalent to work done in rehabilitation services, day treatment, training, employment specifically geared towards those with disabilities, or something of a similar nature.

As such, the Board finds that a TDIU is warranted for the period from January 1, 2010 through April 25, 2011.  As of January 1, 2010 the Veteran started taking leave to such an extent that even though she was employed she cannot be said to have been capable of obtaining and maintaining substantially gainful employment.  Prior to this date, the Veteran does show substantial occupational impairment but not to such an extent it amounts to an inability to obtain or maintain substantially gainful employment.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an award of TDIU prior to January 1, 2010.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
ORDER

Prior to May 3, 2007, an initial rating of 70 percent, but no greater, for PTSD with major depressive disorder is granted.   

From January 1, 2010 through April 25, 2011, a TDIU is granted

Prior to January 1, 2010, a TDIU is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


